                                  RESTRICTED STOCK UNIT AGREEMENT
                              NICOR INC. 2006 LONG-TERM INCENTIVE PLAN
 
THIS AGREEMENT, entered into as of the ___ day of ______, 2007 (the “Agreement
Date”), by and between «NAME» (the “Employee”), and Nicor Inc., an Illinois
corporation (the “Company”).
                                            WITNESSETH THAT:
WHEREAS, the Company maintains the Nicor Inc. 2006 Long-Term Incentive Plan (the
“Plan”), which is incorporated into and forms a part of this Agreement for the
benefit of key executive and management employees of the Company and any Related
Company; and
WHEREAS, the Employee has been selected by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) to receive an award of
Restricted Stock Units pursuant to Section 4.4 of the Plan and as provided
herein;
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee as
follows:
1.         Award.  Subject to the terms of this Agreement and the Plan, the
Employee is hereby awarded the right to receive «AMOUNT» shares of Stock (the
“Restricted Stock Units”) subject to vesting as provided in Paragraph 4, the
delivery of which shares of Stock is deferred until the earliest of:
(a)        the fourth anniversary of the Agreement Date;
(b)        the Employee’s death or Disability;
(c)        a Change in Control; or
(d)        the six-month anniversary following Employee’s separation from
service (within the meaning of Section 409A of the Code) due to Retirement (as
defined below).
For purposes of this Agreement, the term "Disability" means the inability of the
Employee, by reason of a medically determinable physical or mental impairment,
to engage in any substantial gainful activity, which condition, in the opinion
of a physician selected by the Committee, is expected to result in death or can
be expected to last for a continuous period of not less than 12 months.  For
purposes of this Agreement, “Retirement” means the date the Employee has
attained at least (i) age 65, or (ii) age 55 and has at least 10 years of
employment with the Company or any Related Companies.
2.         Limit on Alienation.  Restricted Stock Units may not be sold,
assigned, transferred (except as permitted under Paragraph 6), pledged or
otherwise encumbered.
3.         Dividend Equivalents.  The Employee shall be entitled to receive a
cash payment equal to the amount of dividends which otherwise would have been
paid on the

--------------------------------------------------------------------------------


    shares of Restricted Stock Units as if such shares were issued and
outstanding (the “Dividend Equivalents”) at the same time and manner as
dividends are
    paid on shares of Stock.  Employee’s rights to Dividend Equivalents shall
cease on the earlier of (a) the date on which the Employee has forfeited the
    Restricted Stock Units, or (b) the date the actual shares of Stock are
delivered as provided in Paragraph 1.
 
4.         Vesting.  The Employee shall vest in full in the Restricted Stock
Units on the earlier of (a) the fourth anniversary of the Agreement Date; (b)
the date on which a Change in Control occurs; (c) the date of the Employee’s
death after the first anniversary of the Agreement Date; (d) the date on which
the Employee is determined to have become subject to a Disability after the
first anniversary of the Agreement Date; or (e) the Employee’s Retirement after
the first anniversary of the Agreement Date.  If the Employee’s employment with
the Company and all Related Companies terminates prior to vesting in the
Restricted Stock Units, he shall forfeit the Restricted Stock Units and his
right to receive the actual shares of Stock subject thereto. 
5.         Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. 
Subject to the terms of the Plan, any benefits payable to the Employee under
this Agreement that are not paid at the time of the Employee’s death shall be
paid to the beneficiary designated by the Employee in writing filed with the
Committee in such form and at such time as the Committee shall require.  If the
Employee fails to designate a beneficiary, or if the designated beneficiary of
the Employee dies before the Employee or before complete payment of the amounts
distributable under this Agreement, the Committee shall, in its discretion,
direct that amounts to be paid under this Agreement be paid to:
(a)        one or more of the Employee’s relatives by blood, adoption or
marriage and in such proportion as the Committee decides; or
(b)        the legal representative or representatives of the estate of the last
to die of the Employee and his beneficiary.
6.         Transferability.  Restricted Stock Units awarded under this Agreement
are not transferable except as designated by the Employee by will or by the laws
of descent and distribution.  Notwithstanding the foregoing, the Committee may
permit the Restricted Stock Units awarded under this Agreement to be transferred
by the Employee for no consideration to or for the benefit of the Employee’s
Immediate Family (including a trust for the benefit of the Employee’s Immediate
Family or to a partnership for members of the Employee’s Immediate Family),
subject to such limits as the Committee may establish, and the transferee shall
remain subject to all terms and conditions applicable to such award prior to
such transfer.
7.         Employment and Shareholder Status.  This Agreement does not
constitute a contract of employment, and does not confer on the Employee the
right to be retained in the employ of the Company or any Related Company.
 Except as otherwise provided in
2

--------------------------------------------------------------------------------


    this Agreement, the Employee shall not be deemed to be a holder of any
shares of Stock pursuant to the Restricted Stock Units until the date of the
issuance
    of a certificate to him of the actual shares of Stock subject to such
Restricted Stock Units.  Except for Dividend Equivalents, the Employee shall not
have
    any rights to dividends or any other rights of a shareholder with respect to
the shares of Stock covered by the Restricted Stock Units until such shares of
    Stock have been issued to the Employee.
 
8.         Withholding.  The Company may require that the Employee pay to the
Company, or the Company may otherwise withhold, at the time of delivery of the
shares of Stock pursuant to the Restricted Stock Units, any such amount as is
required by law or regulation to be withheld for federal, state or local income
tax or any other taxes incurred by reason of such payment.  If the tax
obligation arises during a period in which the Employee is either an officer of
the Company subject to Section 16(a) of the Exchange Act or prohibited from
trading under any policy of the Company or by reason of the Exchange Act, then
the tax withholding obligation shall automatically be satisfied by the Company
withholding in shares of Stock otherwise deliverable under the Restricted Stock
Units, and by signing this Agreement the Employee authorizes the Company to so
withhold.  
9.         Unfunded Promise.  The Employee’s right to receive payment of any
amounts under this Agreement shall be an unfunded entitlement and shall be an
unsecured claim against the general assets of the Company.
10.       Adjustment to Number of Shares Subject to Agreement.  In the event of
any change in the outstanding shares of Stock by reason of any stock dividend,
split, spin-off, recapitalization, merger, consolidation, combination, exchange
of shares or other similar change, the terms of this Agreement and the number of
Restricted Stock Units and this Agreement shall be adjusted in the manner
specified in Section 6.4 of the Plan.
11.       Definitions.  Except where the context clearly implies or indicates
the contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
12.       Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons.
13.       Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Employee from the office of the Secretary
of the Company.  In the event of a conflict between any terms of this Agreement
and the terms of the Plan, the terms of the Plan shall govern.
14.       Amendment.  This Agreement may be amended by written agreement of the
Employee and the Company, without the consent of any other person.
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be affixed hereto, all as of the Agreement Date.
                                                                                                                 
                                                                                  
                                                                                                            «NAME»
                                                                                                           
NICOR INC.
                                                                                                
By:                                         
                                                                                                       
   Its:                                                 
                                                                             
ATTEST:
                                                                       
Its:  Assistant Secretary
4

--------------------------------------------------------------------------------


 